Citation Nr: 0310779	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-11 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Bruce R. Williams, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION

The veteran served on active duty from September 1972 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's claims for 
service connection for asthma and service connection for a 
lumbar spine disorder.  The veteran filed a timely appeal to 
these adverse determinations.

The Board observes that although the veteran also filed a 
timely appeal to the RO's July 1999 denial of his claim for 
nonservice-connected pension benefits, this benefit was 
subsequently granted in full by the RO in a rating decision 
dated in August 2000, and thus is no longer on appeal.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The veteran's claims file does not contain competent 
medical evidence which relates his asthma to his active duty 
service.

3.  The veteran's claims file does not contain competent 
medical evidence which relates a lumbar spine disorder to his 
active duty service


CONCLUSIONS OF LAW

1.  Asthma was neither incurred in nor aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002). 
2.  A lumbar spine disorder was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his service connection claims, as well as notice 
of the specific legal criteria necessary to substantiate his 
claims.  The Board concludes that discussions as contained in 
the initial rating decision dated in July 1999, in the 
statement of the case (SOC) issued in February 2000, in the 
supplemental statement of the case (SSOC) issued in February 
2003, at the time of a hearing before an RO hearing officer 
in August 2000, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in June 2001, the RO advised the veteran of 
the recent enactment of the VCAA, and provided him with 
detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  In a written 
response to this letter received by VA in June 2001, the 
veteran certified that he had been informed of and understood 
what evidence VA needed to support his claims, what evidence 
VA would attempt to obtain, what evidence VA had already 
obtained, and what evidence he needed to furnish in 
connection with his claims.  He also stated that he was not 
aware of any source of evidence relevant to his claims other 
than that which VA would attempt to obtain or had already 
been identified.  The Board finds, therefore, that such 
documents are in compliance with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran and his attorney further plainly show 
through their statements and submissions of evidence that 
they understand the nature of the evidence needed to 
substantiate the veteran's claims.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence has been met.  The Board concludes that VA does not 
have any further outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, 
extensive VA inpatient and outpatient treatment notes, 
multiple VA examination reports, and several personal 
statements made by the veteran in support of his claim.  The 
veteran testified at a hearing before an RO hearing officer 
in August 2000, and a transcript of this testimony has been 
associated with the veteran's claims file.  The RO has 
obtained all pertinent records regarding the issues on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate his claims.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  As noted 
above, in June 2001 the veteran sent VA a letter in which he 
stated that he was not aware of any source of evidence 
relevant to his claims other than that which VA would attempt 
to obtain or had already been identified.  As will be 
explained in more detail below, the veteran testified in 
August 2000 that he had received treatment at Shepherd Air 
Force Base in either 1976 or 1977 for low back pain, but VA 
requests to Shepherd Air Force Base and to the National 
Personnel Records Center seeking such records have been 
unsuccessful.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002). Regulations also provide 
that a preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); C.F.R. § 3.306(a) (2002).  In 
deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Asthma

A review of the veteran's service medical records reveals 
that at the time of a September 1972 report of medical 
examination at induction, the veteran indicated that he had a 
history of asthma and shortness of breath.  A physician 
summarized that the veteran stated he had had childhood 
asthma.  However, on the actual report of medical examination 
conducted by an examiner that same day, the veteran's lungs 
and chest were found to be "normal," and no pertinent 
defects or diagnoses were identified.

A treatment note dated in November 1973 indicates that the 
veteran complained of suffering from a sore throat with 
headaches for the past three days.  On examination, the 
veteran's throat appeared to be slightly inflamed, and slight 
wheezing upon exhaling was noted in the left lung.  The 
examiner rendered a diagnosis of asthma.  However, x-rays of 
the veteran's chest taken later on the day of examination 
revealed "no active disease in the chest," and the lungs 
were noted to be well aerated and clear.

The veteran again presented with identical complaints of a 
sore throat and headaches two weeks later, also in November 
1973, at which time the veteran's throat was again found to 
be slightly inflamed.  The examiner rendered a diagnosis of a 
cold.  Chest x-rays taken the next day again revealed no 
active disease.

The remainder of the veteran's service medical records, 
including the veteran's December 1974 service separation 
examination, are negative for any evidence of recorded 
complaints or diagnoses of, or treatment for, respiratory 
problems.

Unless there is clear and unmistakable evidence to the 
contrary, the VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304 (2002).  The presumption of sound condition provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  This presumption attaches 
only where there has been as induction examination in which 
the later-complained-of disability was not detected.  Where a 
report of service entrance examination is not of record, the 
Board must accord the veteran the presumption of soundness at 
service entry, absent clear and unmistakable evidence to the 
contrary.  

In this case, the Board finds that asthma was not "noted" 
at service entrance, and that the presumption of soundness 
applies.  Although the veteran reported a history of asthma 
at the time of his entrance into active service, the medical 
examination at that time was negative for asthma.  The 
pertinent VA regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that a 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. At (b)(1); see also Crowe v. Brown, 7 
Vet. App. 238 (1994).  Moreover, as a layperson, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis involving a disability 
not perceptible to a lay party.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Since asthma involves an internal 
pulmonary process, it is not perceptible to a lay party.  As 
a result, the veteran's statements do not constitute clear 
and unmistakable evidence overcoming the regulatory 
presumption of soundness as regards asthma, and the 
presumption applies to his claim.  38 C.F.R. § 3.304.

Therefore, the Board's analysis must turn to the question of 
whether the veteran currently suffers from asthma, and, if 
so, whether this disorder began in or is otherwise due to his 
military service.  The Board observes that extensive and 
detailed VA inpatient and outpatient treatment notes dated 
from the time of the veteran's discharge from service in 1974 
until 1983 show no evidence of asthma.  The first post-
service evidence relating to asthma is found is VA treatment 
notes dated in 1983, at which time multiple respiratory 
ailments were diagnosed, especially allergic rhinitis, but 
also allergic asthma, sinusitis, and multiple environmental 
allergies.  The veteran was treated on numerous occasions for 
these problems in 1983, 1984 and 1985, and was also diagnosed 
with bronchial asthma in 1985.  None of these treatment 
records related the veteran's asthma to his military service.  
On the contrary, to the extent that these records noted the 
original date of onset of this problem, they consistently 
stated that the veteran had suffered from asthma since 
childhood.

In January 1999, the veteran underwent a VA respiratory 
examination.  At that time, the examiner noted that "He 
states that he had asthma diagnosed and was discharged from 
the military."  On examination, there was no evidence of cor 
pulmonale, left ventricular hypertrophy, pulmonary 
hypertension, or restrictive lung disease.  The examiner 
rendered a diagnosis of asthma.

In August 2000, the veteran testified at a hearing before an 
RO hearing officer.  At that time, he stated that he was 
first told that he had asthma during basic training at Fort 
Dix, New Jersey, while being treated for pneumonia.  He 
stated that he was only treated for his pneumonia at that 
time, and that when asked if he had ever had asthma before, 
he responded "no, I don't recall ever having it."  

He stated that he again had problems with asthma when he was 
sent to Fort Bragg, New Jersey.  He reported that he was 
treated for asthma sometime in April 1973, and was given an 
inhaler.  He testified that he did not have any more problems 
with asthma in the military.  He stated that after discharge, 
he first sought treatment for asthma five, six or seven 
months later at a VA hospital, sometime in 1975.  He reported 
that he was given an inhaler, and had been using an inhaler 
ever since.  When asked by an alternate hearing officer if he 
had ever had asthma as a child, the veteran responded "No," 
agreeing with the hearing officer that his first incident 
with asthma was in service, when he was treated for 
pneumonia.

Following a review of the evidence, the Board has identified 
no competent evidence which relates the veteran's current 
asthma to his military service.  While the veteran was 
diagnosed as suffering from asthma in early November 1973, 
after presenting with complaints of a sore throat with 
headaches, the Board observes that x-rays of the veteran's 
chest taken later on the day of examination revealed "no 
active disease in the chest."  In addition, when the veteran 
presented with identical complaints just two weeks later, the 
diagnosis was of a common cold.  In any case, the remainder 
of the veteran's service medical records are negative for any 
subsequent diagnoses of asthma.  Thus, even if the early 
November 1973 diagnosis of asthma is accepted as accurate, it 
appears to be an indication of an acute and transitory 
disorder which resolved with treatment.  

Furthermore, there is no subsequent evidence of asthma for 
nearly a decade after the veteran's discharge from the 
military in 1974, and none of the post-service diagnoses 
related the veteran's asthma to service.  The only post-
service evidence which addresses such a connection is the 
January 1999 VA examination report, at which time the veteran 
reported "that he had asthma diagnosed and was discharged 
from the military."  However, to the extent that this 
statement implies that the veteran was discharged from the 
military due to asthma, this report is contradicted by the 
evidence of record, which shows that the veteran was released 
from active duty following the expiration of his 2-year 
period of enlistment, not due to medical problems.  In 
addition, the examiner's notation clearly reflects a mere 
recordation of historical information relayed by the veteran, 
rather than indicating a medical opinion relating current 
asthma to this time, since it was contained in the section of 
the report entitled "Medical History," and was phrased as 
"He states that he has asthma...," clearly indicating that 
the examiner was recording the veteran's own report.   In 
this regard, the Board observes that "evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence...'"  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).

In addition, the Board finds that the veteran's testimony 
regarding his treatment for asthma in service is unreliable 
and of questionable credibility.  The evidence does not 
support his report of having been treated for asthma in April 
1973, or having ever been prescribed the use of an inhaler in 
service.  Furthermore, he testified that he was told that he 
had asthma during basic training at Fort Dix, just after 
entering the service in September 1972.  He reported that, 
when asked if he had ever had asthma before, he responded to 
the examiner "no, I don't recall ever having it."  He also 
testified to the hearing officer that he had never had 
childhood asthma, and that his first asthma attack was in 
service.  However, the Board observes that at the time of his 
report of medical history in September 1972, the veteran 
clearly indicated in writing that he had a history of both 
asthma and shortness of breath, and he reported both to the 
service examiner then, and to several post-service VA 
treatment providers later, that he had a history of childhood 
asthma attacks.  In general, the Board is responsible for 
assessing the credibility and weight to be given to the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60 (1993).  In 
this case, the Board finds that the veteran's statements 
regarding the onset of his asthma are both not supported by 
the evidence of record and are inherently lacking in 
credibility, and are therefore of little probative value as 
to the issue of service connection.  See Hayes, 5 Vet. App. 
at 69 (1993) ("It is the responsibility of the BVA . . . to 
assess the credibility and weight to be given the 
evidence."), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992), and Sanden v. Derwinski, 2 Vet. App. 97, 100 
(1992).

In any case, there is nothing in the claims file, other than 
the veteran's own contentions, which would tend to establish 
that his current asthma is related to his active military 
service.  However, as the veteran is not a medical expert, he 
is not qualified to express an opinion regarding any medical 
causation of his asthma.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  Thus, the Board finds that the veteran's 
contention that his current asthma is related to respiratory 
problems in the military cannot be accepted as competent 
evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for asthma.  In reaching this decision 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Lumbar Spine Disorder

Evidence relevant to the veteran's claim for service 
connection for a lumbar spine disorder includes his service 
medical records, which contain several references to back 
pain in 1973.  In August 1973, the veteran complained of 
vague low back pain.  There was no clinical evidence of any 
root irritation.  The veteran was given a shot, and returned 
to duty.

On November 7, 1973, the veteran indicated that his back had 
hurt for the past year, and that there was no specific cause, 
although it had probably been incurred during physical 
training.  He reported that he was having episodes of back 
pain every one or two months, which resolved on its own in a 
day or two.  The veteran reported that he had significant 
pain with forward bending, but on examination he could be 
moved to a full forward bend position without pain.  The 
impression was a low back strain.  The veteran was advised to 
conduct back flexion exercises and to return in one week.

At the time of a subsequent follow-up visit one week later, 
on November 13, 1973, the veteran again complained of back 
pain.  The examiner noted that the veteran was scheduled to 
be seen in the back clinic the next day, and no diagnosis was 
rendered.

The Board notes that while a treatment note dated the next 
day, November 14, 1973, is of record, it does not contain any 
references to back problems.

The remainder of the veteran's service medical records, 
including the veteran's December 1974 service separation 
examination, are negative for any evidence of recorded 
complaints or diagnoses of, or treatment for, back problems.

In January 1999, the veteran underwent a thorough VA general 
medical examination.  At that time, the veteran did not offer 
any complaints regarding his low back, and examination of the 
veteran's back revealed no tenderness of the spine or 
costovertebral angle with a full range of motion.  No 
relevant diagnosis was rendered.

VA inpatient and outpatient treatment notes dated from 1975 
through 2000 are completely silent for any evidence of 
recorded complaints or diagnoses of, or treatment for, a low 
back problem.  The first such complaint is found in a VA 
outpatient treatment note dated in August 2001, in a VA 
psycho-social assessment report.  At that time, in the 
section reserved for military history, the examiner recorded 
the veteran's report that he hurt his back in service when he 
fell out of a window he was cleaning, landing three stories 
down.  No examination was conducted, and no diagnoses were 
rendered.

The veteran again complained of low back pain in February, 
March and May 2002, although the only time a relevant 
diagnosis was rendered was at the time of treatment in May 
2002, at which time a diagnosis of chronic low back pain was 
rendered.  At that time, he reported a history of chronic low 
back pain since 1983.  No examination or testing was 
conducted at that time, and no relevant findings were 
rendered.

At the time of the veteran's August 2000 hearing before an RO 
hearing officer, the veteran testified that he injured his 
back at Fort Bragg in 1973, at which time he fell three 
stories down from a window he was washing, landing on his 
back.  He stated that he was treated at that time, and 
received medication.  He reported that he was treated "a lot 
of times for my back" while on active duty.  He stated that 
post-service, he was first treated for back problems 
approximately two years after discharge at Shepherd Air Force 
Base.  He estimated that this treatment was provided sometime 
in either 1976 or 1977.  He reported that he was first 
treated for low back problems at a VA facility in 1978.  The 
veteran stated that he would attempt to get his records from 
Shepherd Air Force Base to provide to the RO, and the hearing 
officer indicated that he would attempt to procure these 
records as well.

The Board observes that in August 2000, the RO requested all 
records of treatment provided to the veteran at the military 
hospital/clinic in 1976 and 1977 from Shepherd Air Force Base 
in Texas.  In September 2000, the Department of the Air Force 
responded that a thorough search of their files revealed no 
records for the veteran, noting that the veteran was not in 
the Air Force data system.  The Board observes that in August 
2000, the RO also requested copies of all records of 
treatment provided to the veteran in 1976 and 1977 at 
Shepherd Air Force Base from the National Personnel Records 
Center (NPRC).  In August 2002, the NPRC responded that no 
such records were found.  In addition, to date the veteran 
has not submitted any treatment records from this source.

Following a review of the evidence, the Board finds that 
there is some question whether the veteran currently suffers 
from a low back disorder for which service connection could 
be granted.  Nearly three decades of extensive VA impatient 
treatment notes, VA outpatient treatment notes, and VA 
examination reports do not reflect any diagnoses of a low 
back problem, save for a single diagnosis of "chronic low 
back pain" in 2002 based solely on the veteran's complaints, 
with no medical examination or findings.  The Court has held 
that "[i]n order for the veteran to be awarded a rating for 
service-connected [disability], there must be evidence both 
of a service-connected disease or injury and a present 
disability which is attributable to such disease or injury."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim.").

In any case, even if the Board were to find that the 2002 
diagnosis of chronic low back pain constituted a valid 
diagnosis of a current low back disorder, the Board has 
identified no competent evidence which relates such a 
disorder to his military service.  While the veteran was 
diagnosed as suffering from a low back strain in early 
November 1973, it appears that this was an acute and 
transitory disorder which resolved with treatment, as the 
service medical records after November 1973 do not show any 
further complaints of or treatment for back pain, and at the 
time of the veteran's December 1974 report of medical 
examination at discharge his spine was found to be 
"Normal."  

Furthermore, the first post-service diagnosis of a low back 
disorder was rendered some 28 years after the veteran's 
discharge from the military in 1974, and the examiner did not 
relate this post-service diagnosis to the veteran's military 
service.  

In addition, the Board finds that the veteran's testimony 
regarding the incurrence of a low back disorder in service is 
unreliable and of questionable credibility, for reasons 
similar to those cited above regarding his testimony 
regarding asthma.  The evidence does not support his report 
of having been treated for a low back injury at Fort Bragg in 
1973 following a fall from a third story window.  Although 
the veteran was treated for back pain in service in November 
1973, he stated that there was no specific cause for his 
pain, which occurred periodically and resolved on its own 
after one or two days.  In addition, the veteran never 
mentioned this presumably serious and traumatic injury at the 
time of discharge, at which time he denied any significant 
interval history since service entrance, or at the time of 
numerous reports of medical history after service, including 
at the time of surgical treatment and inpatient care, where 
such a history would undoubtedly be critical.  He also did 
not report this history at the time of various VA 
examinations in January 1999.  As noted above, in general, 
the Board is responsible for assessing the credibility and 
weight to be given to the evidence.  See Hayes v. Brown, 5 
Vet. App. 60 (1993).  In this case, the Board finds that the 
veteran's statements regarding the onset of his back problems 
are both not supported by the evidence of record and are 
inherently lacking in credibility, and are therefore of 
little probative value as to the issue of service connection.  
See Hayes, 5 Vet. App. at 69 (1993) ("It is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992), and Sanden v. 
Derwinski, 2 Vet. App. 97, 100 (1992).

In any case, there is nothing in the claims file, other than 
the veteran's own contentions, which would tend to establish 
that he currently suffers from a lumbar spine disorder which 
is related to his active military service.  However, as the 
veteran is not a medical expert, he is not qualified to 
express an opinion regarding any medical causation of any 
current low back problems.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  Thus, the Board finds that the veteran's 
contention that he currently suffers from a lumbar spine 
disorder which is related to a fall from a third-story window 
in the military cannot be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a lumbar spine disorder.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).






ORDER

1.  Service connection for asthma is denied.

2.  Service connection for a lumbar spine disorder is denied.




	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

